Citation Nr: 0834581	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2005 and August 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas which, in pertinent 
part, denied entitlement to service connection for the above 
conditions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the veteran, through his attorney 
representative, requested a hearing before the Board at the 
RO (Travel Board hearing).  A hearing was scheduled before 
the undersigned on May 14, 2008.  The veteran failed to 
report for his hearing, but in June 2008 filed a motion for 
an extension of time to prepare his appeal.  He stated that 
he had recently been released from the hospital and that his 
attorney had died.  The Board granted the veteran's motion in 
July 2008 in accordance with 38 C.F.R. § 20.1304(b) (2008).  
The veteran was notified that he had until October 8, 2008, 
to prepare his appeal. 

In September 2008, the veteran notified the Board that the 
Disabled American Veterans was his new representative, and a 
motion was filed for the scheduling of a new Travel Board 
hearing.  Given the absence of legal counsel and the 
veteran's hospitalization, the Board finds that good cause 
has been shown for the failure to report for the previous 
hearing and that it was not possible to request a timely 
rescheduling of the hearing.  Accordingly, the motion for a 
new hearing is granted.  38 C.F.R. § 20.704(d) (2008).

In light of the foregoing, the case is REMANDED for the 
following action:
 
The veteran should be scheduled for a 
Travel Board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

